NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                        Fed. R. App. P. 32.1




              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                      Submitted March 10, 2010*
                                         Decided March 11, 2010

                                               Before

                                  WILLIAM J. BAUER, Circuit Judge

                                  TERENCE T. EVANS, Circuit Judge

                                  DIANE S. SYKES, Circuit Judge

No. 09‐2117
                                                        Appeal from the 
ROY SUDDUTH,                                            United States District Court for the
         Plaintiff‐Appellant,                           Northern District of Illinois, 
                                                        Eastern Division.
       v.
                                                        No. 08‐CV‐4227
CHRISTOPHER J. DONNELLY, 
in his official capacity, et al.,                       Virginia M. Kendall,
                 Defendants‐Appellees.                  Judge.

                                             O R D E R

       Roy Sudduth, an African‐American resident of Washington, D.C., who suffers from
diabetes and a visual impairment, claims to be the victim of a far‐reaching conspiracy
between Illinois prosecutors, Cook County judges, the city of Markham, Stephen Brudd,


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 09‐2117                                                                                Page 2

eBay, and eBay’s corporate officers to discriminate against him and deny him access to the
courts.  These actions, according to Sudduth, violated the Equal Protection Clause of the
Fourteenth Amendment, Title VI of the Civil Rights Act, 42 U.S.C. § 2000d, Title II of the
Americans with Disabilities Act, 42 U.S.C. § 12131(A), (B), and § 504 of the Rehabilitation
Act, 29 U.S.C. § 794.  Brudd alone answered Sudduth’s complaint; the others moved to
dismiss for failure to state a claim.  See FED. R. CIV. P. 12(b)(6).  The district court granted
their motion and sua sponte dismissed the claims against Brudd as well.

        For our review we assume the truth of Sudduth’s allegations, but only to the extent
that they are plausible.  Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009).  Sudduth won an online
auction for a phone card on eBay and paid Brudd, the seller.  But Brudd never sent him the
card.  Sudduth filed several written grievances with eBay and its officers, but they did
nothing.  He had more luck with police in Park Forest, Illinois, who arrested Brudd after
Sudduth filed a criminal complaint.  The Circuit Court of Cook County then scheduled
Bruddʹs hearing on unspecified charges for May 1, 2008, at a courthouse located in
Markham, Illinois.

        At some point before the hearing, Sudduth told the Park Forest Police Department
and the Stateʹs Attorneyʹs Office that he was disabled and needed ʺample enough timeʺ to
make his way from Washington, D.C., to Illinois for Bruddʹs hearing.  Sudduth got no
response.  He alleges that his impaired vision prevented him not only from driving to
Illinois, but also from flying.  He bought a train ticket, however, and left the District of
Columbia for his cross‐country travel late in the day before the hearing.

        Unfortunately, Sudduthʹs train fell behind schedule.  So during the morning of
Bruddʹs hearing, Sudduth called Assistant State’s Attorney Farah Brass and said he would
be late.  But the court held Bruddʹs hearing at the scheduled time and dismissed the charges. 
Sudduth wrote letters to the Stateʹs Attorneyʹs Office and Chief Judge Timothy C. Evans of
the Circuit Court of Cook County regarding what he characterized as the wrongful
dismissal of Brudd’s charges.  The court held another hearing in July and confirmed that the
charges against Brudd would not be reinstated.

        Sudduth then sued all the defendants for discrimination on the basis of race and
disability.  His theory, as we understand it, is that the defendants conspired to deprive him
of access to the courts and failed to reasonably accommodate him.

       On appeal Sudduth argues that his allegations supported the relief he sought.  We
disagree, principally because of two fatal weaknesses in his complaint.  First, Sudduth never
alleged facts to support a plausible inference that any of the defendants knew his race or
maintained a policy that intentionally discriminated against any racial group.  Title VI of the
No. 09‐2117                                                                                 Page 3

Civil Rights Act protects only against intentional discrimination, so Sudduth’s claims under
that statute are meritless.  See Alexander v. Sandoval, 532 U.S. 275, 281 (2001); Brewer v. Bd. of
Trs. of Univ. of Ill., 479 F.3d 908, 921 (7th Cir. 2007).  And absent intentional discrimination or
a similarly situated person of another race who was treated differently, Sudduth could not
prevail on his equal‐protection theory either.

        Second, according to Sudduth’s own allegations, his disabilities did not cause him to
miss Brudd’s hearing; rather, his choice in travel schedule did.  He alleges that his visual
impairment forced him to take a train, but he also tells us that he picked the last possible
train to travel across the country.  In so doing he created the risk of tardiness that
materialized when that train arrived late.  This dooms his discrimination claim because
Sudduth faced the same risk of lateness as any member of the public who is not disabled
but schedules travel close to a time‐sensitive event.  See Wisc. Cmty. Servs., Inc. v. City of
Milwaukee, 465 F.3d 737, 754 (7th Cir. 2006).  Likewise, his failure‐to‐accommodate claim
also fails because he seeks an accommodation, not for his impairment, but for the
uncertainties of long‐distance ground travel.

       Finally, Sudduth argues that the district court erred by not allowing him to amend
his complaint.  Yet Sudduth’s automatic entitlement to amend ended when Brudd filed his
answer.  See FED. R. CIV. P. 15(a)(1)(A).  And although the district court could have granted a
request to amend anyway, a court need not do so if amendment would be futile.  Johnson v.
Dossey, 515 F.3d 778, 780 (7th Cir. 2008).  Sudduth never explained what he would add that
could entitle him to relief, so there would have been no point in letting him amend.

       Accordingly, the judgment is AFFIRMED.